United States Court of Appeals
                                                                        Fifth Circuit

                                                                     FILED
                  IN THE UNITED STATES COURT OF APPEALS             April 6, 2005

                          FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                          _____________________                       Clerk
                               No. 04-51203
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
JUAN CARLOS TERRAZAS-AGUADO
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-465-ALL
                          ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for resentencing in light of the Supreme

Court’s recent opinion in US v. Booker and this Court’s opinion

in US v. Mares is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

extend time to file appellee’s brief until 14 days from the



      *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
Court’s denial    of   appellee’s   motion   to   vacate   and   remand   is

DENIED AS MOOT.